DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Claims 1-18 are pending. Claims 1 and 11 are currently amended. Claims 15-18 are new. The amendments to the claims have overcome the drawing objections as well as the 35 USC 112 second paragraph rejections. Furthermore, the amendments along with the remarks have persuasively overcome the rejections to Claim(s) 1, 3, 4, 5, 6, 8, 9, 10, 13, 14  under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by Reiter (US 2015/0069860) or, in the alternative, under 35 U.S.C. 103 as obvious over Reiter in view of Vogt (US 2017/0314699);  Claims 2, 11 and 12 and claim 3 in the alternative, under 35 U.S.C. 103 as being unpatentable over Reiter and/or Vogt as applied to claim 1above, and further in view of Johnson (US 6076803);  Claims 6, 8 (in the alternative), 7 under 35 U.S.C. 103 as being unpatentable over Reiter and/or in view of Vogt as applied to claims 1 and 4 above, and further in view of Hettinger (US 9249895); and accordingly those rejections are withdrawn. 

Allowable Subject Matter
the metallic encasement extends from an upper portion that surrounds the current carrying air coil to a lower portion that is associated with the lower area in which the fluid channels are arranged” in combination with the other limitations set forth in the independent claims; and in consideration of applicants remarks, page 7 first and second paragraphs of the response filed on 1/24/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Matthew W Jellett/Primary Examiner, Art Unit 3753